DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretation: Claims are considered under the broadest reasonable interpretation in the light of the specification. In claim 1, step (f), spray-drying is considered as alternate to freeze-drying only. The step (c), listed as “optional” is not given patentable weight.
Allowable Subject Matter
Claims 1-10 as amended 6/7/19 are allowed.
 The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is probably WO 01/53330, as cited by the WIPO preliminary report of 6/7/19, in addition to other cited prior arts therein. Applicant had submitted a number of prior arts in an IDS as well. A comprehensive search in both the patent data base as well as by Google search engines provided a large number of prior arts that seemed relevant, but none of these prior arts teach the process steps in claim 1 as recited and in that sequence, and including the cation exchange step (f). While the anion exchange, the HIC step and the cation exchange step can be seen as alternate or combined in purification of peptides or antibiotics, what is missing the sequence and including cation exchange for the lipopeptide antibiotics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777